PER CURIAM.
The amended petition seeking a belated appeal in Bay County Circuit Court case number 10-1238-G of the amended order denying motion for postconviction relief dated September 23, 2013, rendition of which was postponed pending rendition of the order of December 18, 2013, denying petitioner’s motion for rehearing, is granted. Upon issuance of mandate, a copy of this petition shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
LEWIS, C.J., BENTON and THOMAS, JJ., concur.